FILE COPY



        In re Erica D.
     HaywoodAppellant/s




                               Fourth Court of Appeals
                                       San Antonio, Texas
                                               May 2, 2014

                                          No. 04-14-00294-CR

                                     IN RE Erica D. HAYWOOD

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Patricia O. Alvarez, Justice

         On April 28, 2014, relator Erica Haywood filed a pro se petition for writ of mandamus.
This court does not have jurisdiction to grant the requested relief. By statute, this court may only
issue a writ of mandamus against “a judge of a district or county court in the court of appeals
district” and other writs as necessary to enforce our appellate jurisdiction. See TEX. GOV’T CODE
ANN. § 22.221(a)-(b) (West 2004). Relator’s petition for writ of mandamus is DISMISSED FOR
LACK OF JURISDICTION. The court’s opinion will issue at a later date.

           It is so ORDERED on May 2nd, 2014


                                                                   _____________________________
                                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of May, 2014.



                                                                   _____________________________
                                                                   Keith E. Hottle
                                                                   Clerk of Court




1 This proceeding arises out of Cause No. 2013-CR-2994, styled The State of Texas v. Erica D. Haywood, pending
in the 399th Judicial District Court, Bexar County, Texas, the Honorable Ray Olivarri presiding.